798 F.2d 1273
1986-2 Trade Cases   67,258
UNITED STATES of America, Plaintiff-Appellee,v.METROPOLITAN DISPOSAL CORPORATION, Defendant-Appellant.
No. 85-3161.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 7, 1986.Decided Sept. 2, 1986.

John J. Powers, III, U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee.
John S. Ransom, Ransom, Blackman & Simson, Portland, Or., for defendant-appellant.
Appeal from the United States District Court for the District of Oregon.
Before WALLACE, FERGUSON, and NORRIS, Circuit Judges.

ORDER

1
Metropolitan Disposal Corporation (MDC) appeals its conviction of criminal contempt for willfully failing to comply with a grand jury subpoena duces tecum and willfully violating the district court's order to produce certain business documents.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.


2
MDC contends that the district judge erred as a matter of law in concluding that reckless disregard of the subpoena and order to produce documents supported a conviction of criminal contempt.  The district judge, however, did not find MDC guilty of criminal contempt based on reckless disregard.  Rather, the district judge considered all of the evidence, see United States v. Metropolitan Disposal Corp., 622 F. Supp. 1262 (D.Or.1985), and properly inferred from the evidence that MDC willfully violated the subpoena and order.   See United States v. Baker, 641 F.2d 1311, 1317 (9th Cir.1981).  We conclude that the district judge's finding of willfulness was not clearly erroneous.  See id.


3
AFFIRMED.